DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 11-28-22.
Claims 1 is amended.
Claim 4 is withdrawn.
Claims 1-5 are pending.

  Election/Restrictions
This application contains claim 4 drawn to an invention nonelected without traverse in the reply filed on 12-02-21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Since claim 1 has been amended, the Objection of Claim 1, is withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are not persuasive, and the amended claim 1 is still under the disclosure of Mori and Lin et al. 
1) The statement of interview summary of 10-10-22 is twisted.
Applicant states: “The Examiner indicated that they would consider the arguments once formally presented and that a further search may be required”.
In the summary of the interview: Applicant asked questions about rejection of claim 1, examiner explained the bases of the rejection and the applicant understood. The applicant will do further amendment of the claim and file an official response, the examiner will search/examine upon receiving the official response. It clearly means the examiner believes that claim 1 is rejected properly, and there is no further consideration for the arguments unless applicant made further amendment for the claim.
	2) The argumentsare not directly related or in claim 1, some of them not even in the Specification; and the applicant did not specifically point out which limitation the prior does not disclose.
	The applicant argues the thickness of the copper boards with warpage of the laminated substrate; 
 	A) the prior arts disclose all the limitations including the thickness of the copper boards exactly as same as in the claim 1:
	Two copper layers laminate to opposite surface of a ceramic board; the first copper layer consisting two or more copper boards, the second copper layer consisting one or more copper boards, and the second copper board having a larger planar area than each planar area of the first copper boards and a smaller thickness than that of the first copper boards; and also, the copper boards laminated with the ceramic board under heat and pressure, the same conditions as in the claim 1. 
B) there is not any other limitations about the warpage in the claim 1.
C) As long as the prior arts disclosed all the limitations as same as in the claim, it is not proper for arguing that the laminated substrate of application will not be warpage, and the laminated substrate of the prior arts will be warpage.
D) Since there is no other limitations of warpage, and the “warpage” does not mention in the claims, even if only the laminated substrate of prior arts were warpage, to what degree? in allowable range or not? Therefore, the argument is not related to the limitations of the claim at all.
E) Applicant using fig. 6A of Mori for the arguments, but the “warpage” is added to the figure (made-up) by the applicant himself, not as the applicant said “As shown in Fig. 6 in Mori”.
		
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US20180102303) in view of Lin et al. (US20160133533).
Re Claim 1, Mori show and disclose
A method of manufacturing a power module substrate board comprising the steps of: 
a bonded body-forming step forming a bonded body (fig. 4-7) comprising a ceramic board (ceramic plate 11 and 21, fig. 4-7) having a dividing groove (27, fig. 6H and 7C) for dividing into two or more ceramic substrate boards (fig. 6I and 7D), a circuit layer-forming copper layer (top copper layer 12, 15 and 22, fig. 4-7) bonded on a first surface of the ceramic board, and a metal layer-forming copper layer (bottom copper layer 13 and 23, fig. 4-7) bonded on a second surface of the ceramic board; 
a pattern-forming step forming a circuit layer (patterns of top copper layer 22, fig. 6F and 7B) and a metal layer (patterns of copper layer 23, fig. 6F and 7B) on respective substrate board-forming areas of the ceramic substrate boards partitioned by the dividing groove (fig. 6H and 7C), by etching on the bonded body (fig. 6F and 7B) after the bonded body-forming step; and 
a dividing step forming a plurality of the power module substrate boards (10b and 10c, fig. 6I and 7D) including the ceramic substrate board, the circuit layer, and the metal layer, by dividing the ceramic board along the dividing groove after the pattern-forming step (fig. 6H-6I and 7C-7D), 
Mori disclosed claimed invention except for wherein in the bonded body-forming step, the circuit layer-forming copper layer consisting of two or more first copper boards is formed by arranging and bonding the two or more first copper boards on the first surface of the ceramic board; since Mori discloses the circuit layer-forming copper layer (top copper layer) consisting of two or more first copper boards (fig. 4-7), therefore, it would have been obvious to one having ordinary skill in the art to use two copper boards of first copper layer bonded to the top surface of the ceramic board in the bonding step, in order to have variety design choices of forming a copper player with two or more copper boards, since bonding two or more copper boards of one copper layer on top surface of the ceramic board, and bonding a copper layer on the ceramic board then etch to two or more copper boards (patterns) are similar process, and both are well-known and common process in the art, and both process would/could have a same result for the electronic device;
Mori further disclose
the metal layer-forming copper layer (bottom copper layer 13 and 23, fig. 4-7) consisting of one or more second copper boards (fig. 4-7) composed with a smaller arrangement number than that of the first copper boards are formed by bonding a second copper board on the second surface of the ceramic board (fig. 6H and 7C); the second copper board having a larger planar area than each planar area of the first copper boards (fig. 6H and 7C) and a smaller thickness than that of the first copper boards (fig. 6H and 7C); and the second copper board is bonded (fig. 6A) so as to cover at least two of adjacent substrate board-forming areas among the substrate board-forming areas (fig. 6A) partitioned by the dividing groove (27, fig. 6H and 7C);
and wherein the bonding of the first copper boards and the second copper boards to the ceramic board is performed by respectively arranging the first copper boards and the second copper boards on both surfaces of the ceramic board (fig. 6-7); 
Mori does not disclose 
bonding the first copper boards and the second copper boards to the ceramic board by heating while adding a load in a lamination direction thereof.
Lin teaches a device wherein
	bonding the first copper boards and the second copper boards to the ceramic board by heating while adding a load in a lamination direction thereof (bonding a copper foil to the ceramic substrate by diffusion bonding under environments of high temperature, vacuum, and negative pressure inertia gas or H.sub.2 partial pressure, [0104]).
Therefore, it would have been obvious to one having ordinary skill in the art to use heat and pressure for laminating copper layer with ceramic substrate    as taught by Lin in the electronic device of Mori, in order to improve bonding strength between the copper layer and ceramic substrate for the electronic device.
Re Claim 2, Mori show and disclose
The method of manufacturing power module substrate board according to claim 1, wherein in a combination of the single first copper layer and the single second copper layer which are opposed with the ceramic board therebetween (fig. 4-5), where a thickness of the first copper layer is t1 (of top copper layer, fig. 4-5), a bonded area of the first copper layer and the ceramic board is A1 (area of the top copper layer bonded the ceramic layer, fig. 4-5), a thickness of the second copper layer is t2 (of bottom copper layer, fig. 4-5), and a bonded area of the second copper layer and the ceramic board is A2 (area of the top copper layer contacting the ceramic layer, fig. 4-5); a product of multiplying an area ratio (A1/A2) of the bonded area Al and the bonded area A2 and a thickness ratio (t1/t2) of the thickness t1 and the thickness t2 (fig.4- 5), 
Mori disclosed claimed invention except for Mori dose not explicitly disclose that {(A1/A2) x (t1/t2)} is not less than 0.080 and not more than 0.600, since the first (top) copper layer has a lot of areas without copper pattern within A1 (etched grooves of top copper layer, fig. 4A and 5A), and there is no areas without copper patterns within A2 (no etched groove for bottom copper layer, fig. 4B and 5B), therefore A1 is smaller than A2; and since the drawings may not be drew in scale, and since there is no limitation for the areas of the top copper patters and the grooves by Mori, A1 at least could be much smaller than A2; therefore, it would have been obvious to one having ordinary skill in the art to arrange {(A1/A2) x (t1/t2)} within the range of 0.080 and not more than 0.600, in order to have variety design choices of etching the patterns area (size) of top coper layer for the electronic device for the electronic device; since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Examiner’s Notes: furthermore, there is no description of any special benefit for the product and why {(A1/A2) x (t1/t2)} must be in range of 0.080 to 0.600 in the Specification of the application.  
Re Claims 3 and 5, Mori show and disclose
The method of manufacturing power module substrate board according to claims 1 and 2 respectively, comprising a dividing groove-forming step forming the dividing groove (27, fig. 6H and 7C) on at least one of the first surface or the second surface of the ceramic board, on a surface of the ceramic board along outlines of the substrate board-forming areas (fig. 6H-6I and 7C-7D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190222118-A1 US-20190002358-A1 US-20180145007-A1 US-20170162481-A1 US-20160254218-A1 US-20160135293-A1 US-20150366048-A1 US-20140291699-A1 US-20130250562-A1 US-20130250576-A1 US-20120299375-A1 US-20110024086-A1 US-20100288536-A1 US-20100035024-A1 US-20070297145-A1 US-20070257351-A1 US-6297469-B1 US-5403651-A.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848